Citation Nr: 0819902	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1975 to June 1981.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Chicago RO that continued a 10 percent 
rating for the left knee disability.  In March 2008, a Travel 
Board hearing was held before the undersigned; a transcript 
of the hearing is associated with the claims file.

The matter of entitlement to a rating in excess of 20 percent 
for a left knee disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on her part is required.


FINDING OF FACT

1.  Prior to June 22, 2006, the veteran's service connected 
left knee disability was manifested by arthritis with painful 
motion; motion was not limited to compensable levels; 
instability was not shown. 

2.  Examination on June 22, 2006 first found that in addition 
to arthritis with less than compensable limitation of motion, 
the veteran's left knee disability is manifested by objective 
evidence of instability, i.e., positive McMurray's test (for 
meniscal tear).  


CONCLUSION OF LAW

A 20 percent rating (based on a formulation of 10 percent for 
instability and 10 percent for arthritis with less than a 
compensable limitation of motion) is warranted for the 
veteran's left knee disability from June 22, 2006, but not 
prior to that date.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes (Codes) 5257, 5260, 5261 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) the Court held that in an increased rating 
claim, VCAA notice must include with some specificity notice 
of what evidence is needed to support the claim.  

An August 2004 letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claim, the information required 
of her to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  She was also advised to 
submit pertinent evidence in her possession.  A July 2006 
statement of the case (SOC) notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
basis for the denial of the claim.  

The Board is aware that the notice in this case was not 
Vazquez-compliant, both from the standpoint that the notice 
letter did not contain the degree of specificity required, 
and from the standpoint that notice of the rating criteria 
was post-decisional (via SOC).  However, the veteran is not 
prejudiced by the notice deficiencies.  At the March 2008 
Travel Board hearing, there was discussion of the criteria 
for rating knee disability.  From the discussion it is 
apparent that the veteran has actual knowledge that to 
substantiate her claim she must show that there is an 
increase in disability, and its impact on functioning.  
Furthermore, the specific rating criteria for an increased 
rating for knee disability were discussed.  See Vazquez- 
Flores, 22 Vet. App. at 48-49.  The notice deficiency has not 
affected the essential fairness of the adjudication process.  
Furthermore, it is not alleged that notice in this case has 
been less than adequate.  

Regarding VA's duty to assist, the record as to the status of 
the veteran's left knee as of, and prior to, June 22, 2006 is 
complete.  VA has obtained all pertinent and identified 
records.  All evidence constructively of record (VA treatment 
records) has been secured.  The veteran was afforded VA 
examinations.  

II. Factual Background

June 2004 VA treatment records note that the veteran reported 
that her knee pain was 3 on a scale of 1 to 10, and was 
worsened by walking, bending, and stooping.  She reported 
intermittent giving way of the knee.  Due to right knee pain, 
she shifted her weight to her left leg which produced 
increased left knee pain.  Due to pain in both knees, she was 
given a wheelchair and her knee improved.

In September 2004, the veteran underwent arthroscopic 
debridement of the left patella and left mediofemoral 
condyle.  The post-operative diagnosis was degenerative 
arthritis of the left knee.  

Multiple statements from the veteran's physician dated in 
2004 and 2005 advise that she was to remain on light duty at 
work due to her knee, and was limited in walking to 200 to 
300 feet.

On February 2005 VA examination, the veteran complained of 
daily pain, swelling, and recurrent effusion.  There was no 
locking, increased heat, or redness.  She reported that her 
leg gave out earlier that morning, but that she caught 
herself before falling.  She took medication for 
inflammation, but that it did not alleviate pain.  She could 
not stand for longer than 15 to 20 minutes or walk for more 
than 15 to 30 minutes without resting.  There were no 
episodes of dislocation or recurrent subluxation, but she 
reported that her knee gave way intermittently.  On clinical 
evaluation, range of left knee motion was from 0 degrees to 
130 degrees with pain and crepitus throughout the arc.  There 
was tenderness over the lateral and medial femoral condyles, 
and puffiness, but no increased heat.  The veteran reported 
left knee pain, lack of endurance due to pain with all weight 
bearing activity, intermittent swelling, and effusion.  She 
used a cane and heel supports.  There was no evidence of 
instability in medial and lateral collateral ligaments and 
the anterior and posterior cruciate ligaments; the McMurray's 
test was negative.

On June 22, 2006, VA examination, the veteran complained of 
knee pain that was 8 on a scale of 1 to 10, and of constant 
swelling, and 10 at the end of most days.  The pain was 
alleviated by medication.  She reported a feeling of her knee 
giving and that she had in fact fallen four days earlier.  
She reported that during flare-ups she could not flex her 
knee and had to sit.  She had been using a cane for the last 
18 months.  Range of motion studies revealed extension of the 
left knee was to 0 degrees, without pain; flexion was from 0 
to 60 degrees without pain and from 60 to 90 degrees actively 
with pain and to 120 degrees passively with pain.  There was 
no indication of weakness, incoordination, or lack of 
endurance.  There was mild effusion and her gait was 
antalgic.  She could stand for 1/2 hour and walk for 45 minutes 
in the morning.  There was no evidence of ankylosis.  There 
was no evidence of lateral or anteroposterior instability, 
but the McMurray's test was positive.  

2006 to 2007 statements from VA physicians are to the effect 
that the veteran should remain on light duty at work and that 
she should do sedentary work and not do any climbing, 
standing, walking, kneeling, bending, stooping, pushing, or 
pulling.
At a March 2008 Travel Board hearing, the veteran stated that 
she was given a light duty assignment at work due to her 
service-connected knee disability.  She also testified that 
she sometimes fell due to the left knee giving way.

III. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability. 38 C.F.R. § 4.71a.

Under Code 5260, flexion of the leg limited to 60 degrees 
warrants a noncompensable rating, flexion limited to 45 
degrees warrants a 10 percent rating, flexion limited to 30 
degrees warrants a 20 percent rating, and flexion limited to 
15 degrees warrants a 30 percent rating.  Under Code 5261, 
extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Arthritis of a knee with limitation of motion that is less 
than to a compensable degree may be assigned a 10 percent 
level under Code 5003.   38 U.S.C.A. § 4.71a. 

Prior to June 22, 2006 the veteran's left knee disability was 
shown to be manifested by arthritis with flexion not limited 
to less than 60 degrees, and full extension.  Significantly, 
while the veteran complained of instability, examinations 
found not evidence of such.  Testing for laxity was negative; 
McMurray's test was negative.  Under the governing criteria, 
outlined above, such findings do not warrant a rating in 
excess of 10 percent (under Code 5003).  None of the criteria 
warranting an increase, outlined above, were met.  

VA examination found full extension and painless flexion to 
60 degrees, warranting noncompensable ratings under Codes 
5260, 5261.  As there continued to be arthritis with painful 
motion, a 10 percent rating under Code 5003 remained 
warranted.  However, there was also an initial finding of 
positive McMurray's (denoting meniscal tear, and providing 
objective support for the veteran's complaints of 
instability).  Accordingly, from June 22, 2006, the veteran 
is also entitled to, at least, a 10 percent rating for 
instability under Code 5257.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o) (increased rating warranted from the 
earliest date it is ascertainable that an increase in 
disability occurred.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Combining the 10 percent ratings under 
Codes 5003 and 5257 results in a combined rating of 20 
percent for the veteran's service-connected left knee 
disability.  See 38 C.F.R. § 4.25.  





ORDER

An increased rating combined rating of (at least) 20 percent 
is granted for the veteran's service connected left knee 
disability, subject to the regulations governing payment of 
monetary awards (and to further action specified below).


REMAND

As indicated above, the Board has granted an increased rating 
for the veteran's left knee disability based on the findings 
of a VA examination of June 22, 2006.  In her testimony at 
the Travel Board hearing the veteran indicated that her left 
knee instability has been steadily increasing in the two 
years since.  As she was not examined for VA compensation 
purposes during that time while her appeal was pending, an 
examination to secure contemporaneous findings is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should update the records 
associated with the claims file to 
encompass complete records of any 
treatment the veteran has received for 
her left knee disability since June 22, 
2006.  She must assist in this matter by 
identifying all sources of such 
treatment, and providing any necessary 
releases.  

2.  Then the RO should arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of her service-connected left 
knee disability.  The examiner must 
review the veteran's claims folder in 
conjunction with the examination.  All 
clinical findings should be reported in 
detail.  The findings must include range 
of motion studies (to include any 
limitations due to pain) as well as 
specific findings as to degree of any 
subluxation or instability.  The examiner 
should explain the rationale for any 
opinions given.

3.  The RO should then adjudicate the 
matter of entitlement to a combined 
rating for left knee disability in excess 
of 20 percent from June 22, 2006.  If the 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order. No action is required of the 
appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


